UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 MINERIA Y EXPLORACIONES OLYMPIA, INC. (Exact name of registrant as specified in its charter) Nevada 30-0785773 (State of incorporation or organization) (I.R.S. Employer Identification No.) Calle San Pablo No. 8 Bo. Buenos Aires Municipio Monsenor Novel Dominican Republic - (Address of principal executive officers) (Zip Code) Title of each class to be registered Name of each exchange on which each class is to be registered Common shares, par value of $0.001 per Share None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box ⁫ If this form relates to the registration of a class of securities pursuant to Section 12 (g) of the Exchange Act and is effective pursuant to General Instructions A.(d), check the following box [x] Securities Act registration statement file number to which this form relates:333-190652 Securities to be registered pursuant to Section 12(g) of the Act: Common shares with a par value of $0.001 per share -1- INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered A description of the Registrant’s Common Stock is set forth under the caption “Description of Securities” contained in the prospectus included in the Company’s Registration Statement on Form S-1 (File No. 333-190652) as originally filed with the Securities and Exchange Commission on August 16, 2013 (the “Registration Statement”), and in the prospectus included in the Registration Statement, is hereby incorporated by reference in response to this item. Item 2.Exhibits 3 Corporate Charter (incorporated by reference from Mineria Y Exploraciones Olympia’ Registration Statement on Form S-1 filed on August 16, 2013, Registration No. 333-190652) 3(i) Articles of Incorporation (incorporated by reference from Mineria Y Exploraciones Olympia’ Registration Statement on Form S-1 filed on August 16, 2013, Registration No. 333-190652) 3(ii) By-laws (incorporated by reference from Mineria Y Exploraciones Olympia’ Registration Statement on Form S-1 filed on August 16, 2013, Registration No. 333-190652 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Act of 1934, the registrant has duly caused this registration statement on its behalf by the undersigned, thereto duly authorized. MINERIA Y EXPLORACIONES OLYMPIA, INC. By://”Francisco Antonio Jerez Garcia” Francisco Antonio Jerez Garcia Chief Executive Officer, President, and Director December 18, 2013 -2-
